PER CURIAM.
Warren Hoard seeks review of the November 25, 2002, decision of the Merit Systems Protection Board, No. SE3443020065-I-1, dismissing his appeal for lack of jurisdiction. Because the board does not have jurisdiction over the reassignment of a preference eligible employee to the same pay and grade, we affirm.
Hoard was a flat sorter machine clerk for the U.S. Postal Service in Portland, Oregon, when he received notice on June 29, 2001, that he would be involuntarily reassigned due to the impact of automation. Because he chose not to bid on any posted assignments, he was arbitrarily assigned to the automation section at his current pay and grade on August 31, 2001. On December 1, 2001, Hoard appealed this assignment to the board, which dismissed the appeal for lack of jurisdiction.
“[W]e review the [b]oard’s conclusion concerning its own jurisdiction without deference.” Holderfield v. Merit Sys. Prot. Bd., 326 F.3d 1207, 1208 (Fed.Cir. 2003). “An employee who has been furloughed for more than 30 days, separated, *206or demoted by a reduction in force action may appeal to the Merit Systems Protection Board.” 5 C.F.R. § 851.901.
Hoard argues that the Postal Service conducted a reduction in force (RIF) when it reassigned him. A RIF occurs when an agency “releases a competing employee from his or her competitive level by furlough for more than 30 days, separation, demotion, or reassignment requiring displacement.” 5 C.F.R. § 351.201(a)(2). Because Hoard was merely reassigned at the same pay and grade, he was not subject to a RIF, and “[rjeassignment of a preference eligible postal employee to a position at the same pay and grade is not appealable to the Board.” See Roche v. U.S. Postal Serv., 80 F.3d 468, 471 (Fed. Cir.1996). Accordingly, the board properly dismissed his appeal for lack of jurisdiction.